Case: 20-11195     Document: 00515918375         Page: 1     Date Filed: 06/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 29, 2021
                                  No. 20-11195
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Fabian C. Fleifel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:12-CR-318-3


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Fabian C. Fleifel, federal prisoner # 57575-018, has appealed the
   district court’s order denying his untimely motion for reconsideration of its
   order denying his motion for compassionate release. The Government
   contends that the district court lacked jurisdiction, and it has moved to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11195     Document: 00515918375          Page: 2   Date Filed: 06/29/2021




                                   No. 20-11195


   dismiss the appeal. The Government is correct that the district court lacked
   jurisdiction over Fleifel’s reconsideration motion given that he had appealed
   the underlying order denying compassionate release months before moving
   for reconsideration. See Griggs v. Provident Consumer Disc. Co., 459 U.S. 56,
   58 (1982). However, in similar circumstances we have not dismissed the
   appeal but instead have affirmed on alternative jurisdictional grounds. See,
   e.g., United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Accordingly,
   DENY the motion to dismiss the appeal, DISPENSE with further briefing,
   and AFFIRM the district court’s denial of reconsideration.
          The Government’s motion for an extension of time to file its brief is
   DENIED. Fleifel’s motions to consolidate this appeal with his appeal from
   the district court’s original order, in case number 20-10681, and for
   appointment of counsel are also DENIED.




                                        2